Citation Nr: 0843305	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for the right eye 
pterygium disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the right second metacarpal disability.  

3.  Entitlement to a compensable rating for the residuals of 
a tonsillectomy.

4.  Entitlement to a compensable rating for a scar of the 
right upper lip.

5.  Entitlement to service connection for a renal carcinoma, 
claimed as due to treatment rendered at a VA healthcare 
facility - namely the prescribing of Vioxx.

6.  Entitlement to service connection for cardiovascular 
disease, claimed as due to treatment rendered at a VA 
healthcare facility - namely the prescribing of Vioxx.

7.  Entitlement to service connection for scarring from 
cardiovascular surgery, claimed as due to treatment rendered 
at a VA healthcare facility - namely the prescribing of 
Vioxx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1954 to 
May 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision 
issued by the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In his December 2006 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
was subsequently scheduled for a Travel Board on December 4, 
2007, at the RO on the grounds of the VA Medical Center 
(VAMC) in Little Rock; however, the appellant failed to 
report for that hearing.  He subsequently stated in a VA Form 
21-4138 that he was unable to attend the hearing because he 
was hospitalized at the VAMC in Little Rock and attached 
appointment sheets showing diagnostic work-ups scheduled for 
December 3rd and December 5th - but not December 4th.  In 
September 2008, the undersigned Veterans Law Judge, before 
whom the appellant had previously been scheduled to appear at 
a hearing, found that the appellant had not shown good cause 
for his failure to appear at his December 2007 hearing and 
ruled against his motion to reschedule.  Therefore, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

While the case was in appellate status, the RO increased the 
rating for the appellant's right second metacarpal disability 
to 10 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, this issue on appeal 
is as set out on the title page. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claims were filed in January 2006, the amended statute 
must be applied.  Id.

The 38 U.S.C.A. § 1151 cardiovascular claim is addressed in 
the REMAND portion of the decision below and that issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Consideration of the appellant's claim of entitlement to 
service connection for scarring from cardiovascular surgery, 
claimed as due to treatment rendered at a VA healthcare 
facility, is deferred pending completion of the development 
sought in the remand that follows the decision below.  The 
Board finds that this 38 U.S.C.A. § 1151 claim are 
inextricably intertwined with the appellant's 38 U.S.C.A. 
§ 1151 claim for cardiovascular disease.  Because this 
38 U.S.C.A. § 1151 cardiovascular disease issue is being 
remanded, adjudication of the scarring from surgery for the 
claimed the cardiovascular disease must be deferred pending 
the outcome of the cardiovascular disease issue on remand.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue). 


FINDINGS OF FACT

1.  The appellant is service-connected only for the right eye 
and his corrected visual acuity in the right eye throughout 
the course of this appeal has never been 20/50 or worse.

2.  The appellant is right-handed.

3.  Throughout the course of this appeal, the residuals of 
the appellant's in-service right second finger fracture have 
been manifested by subjective complaints of decreased grip 
strength and dexterity and morning pain and stiffness and 
objective findings of a bony exostosis at the distal part of 
the right second metacarpal that is nontender, radiographic 
evidence of mild osteoarthritic changes and an inability to 
flex the right index finger closer than two centimeters to 
the palmar crease.

4.  Throughout the course of this appeal, there has been no 
physical or radiographic evidence of right second finger 
ankylosis or of bony involvement proximal to the proximal 
interphalangeal joint.  

5.  Throughout the course of this appeal, the right second 
finger disability has not been equivalent to an amputation at 
the proximal interphalangeal joint or proximal thereto.  

6.  Throughout the course of this appeal, there is no 
evidence of any residuals or functional impairment from the 
in-service tonsillectomy.

7.  Throughout the course of this appeal, the appellant's 
right upper lip scar has not demonstrated any characteristics 
of disfigurement or any tissue loss.

8.  Throughout the course of this appeal, the appellant's 
right upper lip scar has not been tender to palpation.

9.  Throughout the course of this appeal, there is no 
evidence of any functional impairment due to the right upper 
lip scar.

10.  The disability pictures caused by the right eye, right 
second finger, right upper lip scar and tonsillectomy 
disabilities are not so unusual as to render the application 
of the regular schedular provisions impractical.

11.  The appellant was prescribed Vioxx at a VA facility from 
approximately 2001 to 2003.

12.  In 2005, the appellant was diagnosed with carcinoma of 
the right kidney.

13.  Any additional renal disability the appellant had 
following the prescribing of Vioxx by his VA healthcare 
providers did not result from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the right eye 
pterygium disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.75, 4.84, 4.84a, Diagnostic Code 6034 (2008).

2.  An evaluation in excess of 10 percent for the residuals 
of the right (major) second finger fracture is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 4.68, 4.71, 
4.71(a), 4.118, and Diagnostic Codes 5153, 5225, 5229 (2008).

3.  A compensable evaluation is not warranted for the 
tonsillectomy disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.118, 
Diagnostic Code 7805 (2008).

4.  A compensable evaluation is not warranted for the right 
upper lip scar disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2008).

5.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the development of right kidney 
carcinoma as a result of VA treatment with Vioxx have not 
been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 
2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disabilities was needed by correspondence dated in 
April 2006 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his increased rating claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006, and in December 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the April 2006 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
various increased rating claims after the July 2006 decision 
by the AOJ, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for each of his claimed disabilities from the various notice 
letters sent to him by the RO and from the Statement of the 
Case (SOC).  In particular, the April 2006 letter informed 
the appellant of the need to submit evidence that his 
disabilities had increased in severity; that he should submit 
medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; that he could submit his 
own statement about his condition; and that he should submit 
all pertinent evidence in his possession.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the rating decision and in the SOC.  The April 
2006 and December 2006 VA letters informed the appellant that 
ratings from zero to 100 percent are assigned to disabilities 
and provided additional examples of pertinent evidence he 
could submit.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his increased rating claims 
and given ample time to respond.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

Turning to the appellant's 38 U.S.C.A. § 1151 renal claim, 
the appellant was notified of the information necessary to 
substantiate his 38 U.S.C.A. § 1151 claim by correspondence 
dated in April 2006 (prior to the July 2006 rating).  This 
document informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to 38 U.S.C.A. § 1151 benefits.  In 
the April 2006 letter, VA specifically asked the appellant to 
provide specific information about how, where and when VA 
medical treatment was responsible for his claimed additional 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA medical records have been associated with the 
claims file.  The appellant was afforded VA examinations and 
a medical opinion was obtained.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his claimed 
disabilities and with notice as to the medical evidence 
needed to support a 38 U.S.C.A. § 1151 claim, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims decided below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Right eye pterygium

The appellant contends that his right eye pterygium 
disability at issue in this case is more severely disabling 
than reflected by the zero percent evaluation under 
Diagnostic Code 6034 currently in effect.  The Board notes 
that the appellant only has service connection for pterygium 
of the right eye.

Disability due to a pterygium under 38 C.F.R. § 4.84, 
Diagnostic Code 6034 is to be rated on the basis of 
impairment of vision.  The severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a; the assignment of disability evaluations for visual 
acuity is a purely mechanical application of the rating 
criteria.  

Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity. 
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  Where 
vision is 20/40 or better, the rating for a pterygium will be 
noncompensable (0 percent).  Where only one eye is service-
connected, a compensable (10 percent) rating requires visual 
acuity of 20/50 or worse.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.

The appellant underwent a VA eye examination in April 2006.  
The examiner stated that the appellant's right eye had 
uncorrected vision of 20/40-1.  The corrected vision in the 
appellant's right eye was 20/30-1.  

Thus, as disability due to a pterygium under 38 C.F.R. 
§ 4.84, Diagnostic Code 6034 is to be rated on the basis of 
impairment of vision, and the current examination of record 
demonstrates corrected right eye vision better than 20/50, a 
compensable disability rating under Diagnostic Code 6034 
cannot be assigned at any time.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's right eye pterygium claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

B.  Right second metacarpal

The appellant contends that his right second metacarpal 
disability at issue in this case is more severely disabling 
than reflected by the 10 percent evaluation currently in 
effect.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint or 
group of minor joints affected.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in February 
2005.  The examiner stated that the appellant is right-
handed.  Physical examination of the right hand revealed some 
degenerative changes.  The appellant demonstrated a normal 
range of motion of his fingers.  Radiographic examination 
revealed mild osteoarthritic changes in the distal 
interphalangeal joints.

The appellant underwent another VA medical examination in 
April 2006; he complained of having trouble gripping with his 
right hand.  He also reported morning stiffness and pain.  On 
physical examination, Heberdens nodes were observed on the 
distal interphalangeal joints.  The examiner noted that these 
nodes are consistent with osteoarthritis.  There was an 
exostosis in the area of the fracture at the distal part of 
the right second metacarpal joint; it was nontender.  
Extension of the finger was normal.  However, the appellant 
could only flex the right second finger to within two 
centimeters of his midpalmar crease.  There was no change in 
the range of motion with repetition of motion.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  Thus, as the appellant is right-handed, 
the rating for the appellant's right hand is to be made on 
the basis of the right upper extremity being the major 
extremity.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in full flexion, will be rated 
as amputation.  (2) Ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for codes 
5216 through 5219 apply to unfavorable ankylosis or limited 
motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

The appellant's right second metacarpal disability is 
currently rated under Diagnostic Code 5299-5225.  Diagnostic 
Code 5299 represents an unlisted disability requiring rating 
by analogy to one of the disorders rated under 38 C.F.R. 
§ 4.71.  When limitation of motion of the index finger is 
considered, Diagnostic Code 5225 is applicable; the appellant 
has been assigned a 10 percent evaluation under this code.  
Under Diagnostic Code 5225, favorable or unfavorable 
ankylosis of the index finger is evaluated as 10 percent 
disabling; this is the maximum rating available.

The Board has also considered Diagnostic Code 5229 which 
governs ratings based on limitation of motion of the index 
finger.  This Diagnostic Code provides for a maximum 10 
percent rating when motion is limited to where there is a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  The current 10 percent rating assigned for the 
right second finger disability represents the maximum rating 
afforded for arthritis of the finger with painful motion.  
See 38 C.F.R. § 4.71a.  Significantly, if the finger is 
ankylosed (and here disability of such severity is not 
shown), the maximum rating is also 10 percent.  A higher 
schedular rating would only be warranted if the finger was 
amputated.  See 38 C.F.R. § 4.71a, Code 5153. 

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted, and a 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  The appellant's right second/index finger 
disability cannot be considered equivalent to an amputation 
since he still has the finger and he still has function in 
all parts of the finger, even if he does have some pain on 
use and some loss of flexion.

After carefully reviewing the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent has 
not been established.  The evidence of record simply does not 
demonstrate that the service-connected right second 
metacarpal disability has resulted in any ankylosis of the 
right second finger or that the disability involves an 
inability to use the right second finger equivalent to 
amputation.  As a consequence, an increased evaluation cannot 
be awarded. 

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's left ankle claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

C.  Tonsillectomy residuals

The appellant contends that his tonsillectomy disability at 
issue in this case is more severely disabling than reflected 
by the zero percent evaluation under Diagnostic Code 7805 
currently in effect.

The appellant underwent a VA medical examination in April 
2006; the examiner noted that the appellant had undergone an 
uneventful tonsillectomy in service.  The examiner also 
stated that the appellant had not had any complications from 
the tonsillectomy.  On physical examination, the examiner 
noted that the appellant's tonsils had been surgically 
removed.  The examination of the appellant's throat and uvula 
was normal.  The examiner rendered a diagnosis of previous 
tonsillectomy without any residuals.  The examiner also 
stated that the appellant's current bronchitis was not 
related to the in-service tonsillectomy.

Examining the evidence in light of the rating criteria, an 
increased evaluation for the appellant's tonsillectomy 
disability is not warranted.  In sum, while the appellant 
contends that the service-connected disability is more severe 
than currently evaluated, as a layperson he is only competent 
to report observable symptoms - not clinical findings which 
are applied to VA's Schedule for Rating Disabilities.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Massey v. Brown, 7 Vet. App. 204 (1994).  A review of the 
appellant's VA medical records in evidence does not indicate 
any complaints or treatment for residuals of a tonsillectomy.  
Therefore, the preponderance of the evidence is against the 
claim for an increased evaluation for tonsillectomy residuals 
disability.

The Board need not examine the potential applicability of 
other Diagnostic Codes, as the most recent medical evidence 
reflects no symptomatology that is a residual of the 
appellant's in-service tonsillectomy.  In sum, there are no 
manifestations of any residuals of the tonsillectomy and a 
compensable evaluation is thus not warranted.  

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's increased rating claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

D.  Scar of right upper lip

The appellant contends that his right upper lip scar 
disability at issue in this case is more severely disabling 
than reflected by the zero percent evaluation under 
Diagnostic Code 7800 currently in effect.

Under Diagnostic Code 7800, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  Visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
a 50 percent evaluation is warranted.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement a 30 percent 
evaluation is warranted.  One characteristic of disfigurement 
warrants a 10 percent evaluation.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria. 

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

On VA examination in April 2006, the appellant was noted to 
have incurred a cut lip while in service.  The examiner said 
that this cut had healed and that there was no residual.  On 
physical examination, the appellant's right upper lip scar 
measured two centimeters vertically from the corner of the 
appellant's right mouth.  The examiner said that the scar was 
barely visible.  The scar was nontender and it was not 
erythematous.  The scar was not elevated or raised.  There 
was no keloid formation or other abnormality.  The examiner 
stated that the scar was not cosmetically significant.  The 
examiner also stated that there were no symptoms associated 
with the right upper lip scar.  The examiner rendered a 
diagnosis of a right upper lip scar that was not symptomatic 
and not of any cosmetic significance.

As there is no limitation of function due to any the right 
upper lip scar, an initial compensable rating under 
Diagnostic Code 7805 is not warranted.  Likewise, as the 
right upper lip scar was not objectively shown to be tender 
or painful, a rating under Diagnostic Code 7804 is not 
warranted.  

The Board finds that the appellant's right upper lip scar 
claim must be denied.  The evidence does not show that the 
appellant has functional loss due to this scar.  Furthermore, 
there is no medical evidence of record documenting any 
complaints of, findings of, or diagnosis of any problem due 
to the right upper lip scarring or a finding that this scar 
was large enough or disfiguring enough that it would warrant 
a compensable rating on the basis of size or disfigurement 
alone.  38 C.F.R. § 4.118.  

Additionally, the evidence does not show that the right upper 
lip scar is covers an area exceeding 6 square inches (39 sq. 
cm.), is superficial and unstable, or is painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7800, 7801, 7803, or 
7804.

The appellant has argued that he should be assigned a 
compensable rating for his right upper lip scar.  However, 
the appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition, as evaluated by the VA Schedule for Rating 
Disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992); see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations from the service-connected right upper lip 
scar.  These clinical assessments are considered persuasive 
as to the appellant's degree of impairment due to the scar at 
issue because they consider the overall industrial impairment 
due to the scar.  Therefore the Board finds that the 
appellant is not entitled to a compensable evaluation for the 
right upper lip scar.

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's increased rating claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

E.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings available for the 
appellant's various disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
his service-connected disabilities at issue, and he has not 
demonstrated marked interference with employment due to said 
disabilities.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for any one of the 
disabilities at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.



II.  38 U.S.C.A. § 1151 claim for renal disease

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  

The appellant contends that his right kidney carcinoma that 
was discovered in 2005 is etiologically related to medication 
(Vioxx) he was prescribed by VA medical personnel beginning 
in approximately 2001.  Initially, the Board notes that the 
appellant has presented his own statements regarding the 
development of the claimed kidney cancer being etiologically 
related to his use of Vioxx prescribed by VA personnel.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding diagnosis or the relationship 
between any provision of healthcare and the development of 
any claimed condition.  The written statements of the 
appellant and the statements of his representative to the 
effect that any of the appellant's claimed pathology is 
causally connected to treatment he received at any VA 
facility are not probative as there is no evidence in the 
record that the appellant or his representative has any 
medical knowledge or expertise to render such opinions.  
Consequently, his statements are credible concerning his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purposes of 
showing diagnosis or the existence of a nexus between claimed 
kidney carcinoma and his use of VA-prescribed medication 
(Vioxx).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

38 U.S.C.A. § 1151 provides that compensation under chapters 
11 and 13 of 38 U.S.C. shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151.

The evidence of record includes a June 2006 VA medical 
opinion.  The VA physician examined the appellant and 
rendered an opinion concerning the appellant's contentions 
that his kidney cancer was caused by Vioxx.  The examiner 
stated that he was unaware of any etiologic association 
between kidney cancer and the administration of Vioxx.  

The fact that the appellant was diagnosed with right kidney 
carcinoma years after he started and stopped taking VA-
prescribed Vioxx after he does not, however, establish that 
there was an etiological link between the two things.  Nor 
does it establish that the prescribing of Vioxx to the 
appellant involved any carelessness, accident, lack of proper 
skill or error of judgment.  There is no competent medical 
evidence of record to show that the prescribing of Vioxx by 
VA healthcare personnel was done other than in accordance 
with approved clinical practices.  Furthermore, the 
development of kidney carcinoma by the appellant is not shown 
to be within the known risks associated with Vioxx.  This was 
the uncontradicted conclusion of the VA examiner.  There is 
no medical opinion evidence supporting the appellant's 
contention that his right kidney cancer resulted from the 
administration of Vioxx or that it resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.

The Board finds that the competent medical evidence of record 
does not establish that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there was no event not reasonably foreseeable that resulted 
in additional disability.  The VA examiner specifically noted 
that there is no known etiologic connection between kidney 
cancer and Vioxx.  It is the decision of the Board that the 
appellant is not shown to have additional disability that was 
incurred as the result of hospitalization or treatment within 
the purview of the provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
kidney carcinoma claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Compensable disability ratings for the pterygium of the right 
eye disability, the tonsillectomy residuals and the right 
upper lip scarring are denied. 

An evaluation in excess of 10 percent for the right second 
metacarpal disability is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability (kidney carcinoma) claimed as a result 
of medication (Vioxx) prescribed by VA healthcare personnel 
is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant contends that, as a result of taking Vioxx from 
approximately 2001 to 2003 as prescribed by VA healthcare 
personnel, he developed cardiovascular pathology that was so 
severe as to require cardiac bypass surgery.  He has 
submitted some information about that drug that indicates 
that Vioxx was pulled from the market because data showed 
that people taking Vioxx had an increased risk of developing 
cardiovascular problems after 18 months.  The June 2006 VA 
medical opinion acknowledged that such a risk was 
theoretically possible for person who took Vioxx.  However, 
the examiner did not discuss whether Vioxx could aggravate 
pre-existing cardiovascular disease.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The appellant underwent cardiac bypass surgery at the 
University of Arkansas Medical School (UAMS) in September 
2004.  However, the pertinent medical records have not been 
included in the claims file.  Specifically, these records 
would document the appellant's cardiac status at issue.  None 
of the records from UAMS have been associated with the claims 
file.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  Furthermore, without consideration of these 
records, a competent medical opinion cannot be rendered.  
Therefore in order to fulfill the duty to assist, all of the 
relevant VA and private treatment records should be obtained 
and associated with the claims file.  Consequently, the 
appellant's complete UAMS and VA inpatient and outpatient 
treatment records relating to his treatment before, during 
and after the September 2004 cardiac surgery should be 
obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any cardiac problems since 2001.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, the complete UAMS and VA 
inpatient and outpatient treatment 
records relating to his treatment before, 
during and after the September 2004 
surgery should be obtained and associated 
with the claims file.  This should 
include clinic notes, nurses' notes, 
progress notes, doctors' orders, 
admission and discharge summaries, OR 
notes, x-ray and other imaging reports 
and all other information.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  The AMC/RO should arrange for a 
comprehensive review of the appellant's 
claims file by a VA cardiologist, 
preferably one who has not previously 
examined the appellant, or pathologist, 
to determine the nature and etiology of 
his past and current cardiovascular 
disorders.  If it is determined that an 
examination is needed, the AMC/RO should 
arrange for said examination to take 
place.

The reviewing physician should furnish 
opinions concerning the following:

        (a)  The manifestations of 
cardiovascular pathology present prior to 
the prescribing of Vioxx in 2001;
        (b)  The current manifestations of 
cardiovascular pathology; and
        (c)  Whether the veteran developed 
any additional identifiable 
cardiovascular disability due to any VA 
treatment or care rendered since 2001, 
and in particular due to the prescribing 
of Vioxx.  The reviewer should explain 
whether the Vioxx caused or aggravated 
any cardiovascular pathology.
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
additional cardiovascular disability 
was the result of an event not 
reasonably foreseeable; and 

        (ii.) whether the Vioxx the 
veteran was prescribed by VA 
personnel was in any manner related 
to the development of any additional 
cardiovascular pathology.  A 
discussion of the veteran's risk 
factors for developing 
cardiovascular disease during his 
lifetime would be helpful.

(The reviewing physician must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

3.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the reviewing 
VA physician for corrections or 
additions.  See 38 C.F.R. § 4.2.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the two remaining 
38 U.S.C.A. § 1151 claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


